              Case 3:12-cv-02039-GAG Document 1048 Filed 12/10/18 Page 1 of 2



 1                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO
 2

 3    UNITED STATES OF AMERICA,

 4    Plaintiff,
                                                               CIVIL NO. 12-2039 (GAG)
 5    v.

 6    COMMONWEALTH OF PUERTO RICO
      et al.,
 7
      Defendants.
 8

 9
                                                 ORDER
10

11            As per order of December 4, 2018 (Docket 1038) the Court appointed Dr. Alejandro Del

12   Carmen as Special Master (“SM”).

13            The parties, USDOJ and PRPB/PRDOJ shall on or before January 14, 2018 submit to the

14   Court the following:

15            1. At least three (3) proposed subjects for the SM to analyze and provide implementation

16   recommendations to the Court. These subjects shall pertain to areas of continued

17   difficulty/deficiency/slow or no progress. The SM shall work in one or more of these areas, as

18   directed exclusively by the Court, in an effort to allow PRPB to comply to comply with the

19   Agreement.

20            2. A proposed budget for the remainder of FY 2018-2019 and FY 2019-2020. Dr. Del

21   Carmen shall be compensated at the same hourly rate as during his work for the Monitor’s Office.

22   The SM’s budget (fees and travel) as ultimately approved shall be deposited with the Clerk of

23   Court.

24
             Case 3:12-cv-02039-GAG Document 1048 Filed 12/10/18 Page 2 of 2
     Civil No. 12-2039 (GAG)


 1          The parties are highly encouraged to reach a proposed agreement to present to the Court.

 2   In doing so, they shall consult as to items 1 and 2 with the SM, who is highly familiar with the

 3   Agreement and reform process and has extensive knowledge about the work of police departments

 4   across the Nation.

 5          The SM’s recommendations to the Court will constitute an independent and outside

 6   assessment, independent from all work performed by the Monitor. Ultimately, such

 7   recommendations will hopefully place PRPB in compliance in the respective areas, and lead to

 8   subsequent favorable determinations by the Monitor. This will allow the Agreement to conclude

 9   upon its own terms.

10          If the SM, within the scope of his duties and assignment, identifies any other areas of

11   concern, he shall inform the Court, which shall take the appropriate action upon notice to the

12   parties. The Court shall meet with the parties the week of January 14, 2019, at a date and time to

13   be announced.

14          SO ORDERED.

15          In San Juan, Puerto Rico this 10th day of December 2018.

16                                                                s/ Gustavo A. Gelpí
                                                                GUSTAVO A. GELPI
17                                                            United States District Judge

18

19

20

21

22

23

24


                                                     2
